PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TZE YANG, KEVIN NG
Application No. 35/506,770
Filed: 16 Nov 2018
For: Crypto wallet

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed May 17, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mainak H. Mehta appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed October 05, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on January 06, 2020. A Notice of Abandonment was mailed on February 09, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 
See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (4) above.

As to item (4), the terminal disclaimer (TD) filed on May 17, 2021 indicates that the applicant is KEVIN NG TZE YANG, however, the applicant is noted in the Office records as GRAY TECH INTERNATIONAL PRIVATE LIMITED.  As a result, the TD cannot be accepted since the name listed in the TD as the owner of 100%, has not been established as the applicant in the above-identified application.  For this reason, the petition cannot be granted at this time.  
Therefore, a renewed petition is required to be accompanied by a terminal disclaimer that accurately reflects the name of the applicant.

Petitioner is reminded that any request to change the applicant under 37 CFR 1.46(c)(2), after an original applicant has been specified, must be accompanied by an Application Data Sheet (ADS)under 37 CFR 1.76 specifying the applicant in the applicant information section 
(37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2) and comply with the requirements of 37 CFR 3.71 and 37 CFR 3.73.


There is no fee for the renewed petition or an additional fee for the subsequently filed terminal disclaimer.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:   Procopio, Cory, Hargreaves and Savitch LLP
       525 B Street, Suite 2200
       San Diego, CA 92101


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).